Judgment unanimously affirmed. Memorandum: Contrary to the statement of Special Term, we find that the Clinton County Judge did make a reviewable record. A question of fact was presented as to whether or not defendant was armed at the time of the commission of the crime. We find that habeas corpus was a proper remedy. (People ex rel. Romano v. Brophy, 280 N. Y. 181 and 707.) (Appeal from judgment of Erie Special Term dismissing writ of habeas corpus.) Present—-Goldman, P. J., Marsh, Witmer, Moule and Bastow, JJ.